internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-125535-02 date date corporation shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g shareholder h shareholder i plr-125535-02 shareholder j shareholder k shareholder l shareholder m shareholder n shareholder o shareholder p shareholder q shareholder r shareholder s shareholder t shareholder u state a brand x company x x shares plr-125535-02 y shares x y z year a year b year c year d year e date a a shares b shares c shares d shares e shares f shares g shares h shares i shares j shares k shares l shares plr-125535-02 m shares n shares o shares p shares q shares r shares s shares t shares u shares v shares w shares x shares dollar_figurea dear this letter responds to your date request for rulings concerning the federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below corporation is incorporated in state a and is the state-wide distributor of brand x it uses an accrual_method of accounting and computes income on a calendar_year basis for federal_income_tax purposes corporation has outstanding two classes of stock x shares of class a voting common_stock and y shares of class b non-voting common_stock the class a voting common_stock is currently voted according to a voting_trust agreement under the voting_trust agreement shareholder f and shareholder m are assigned the vote of all of the corporation’s class a voting common_stock as trustees under the voting_trust agreement shareholder m votes x of the shares while shareholder f votes y of the shares all of the shareholders of the corporation are the descendants of the founder their spouses and or trusts established plr-125535-02 for their benefit in year a company x informed corporation of a change in policy regarding the distribution of brand x the new policy is informally characterized as a single set of eyes theory meaning that company x desired to have one individual referred to as a dealer principal to look to for distributor decisions the new policy requires that a dealer principal own at least z of the vote and value of the corporation the old policy had only required that the dealer principal hold z of the vote of the corporation not value to comply with this new policy the corporation will engage in the following transaction shareholder m will be named dealer principal_shareholder m and shareholder k will each purchase a shares of the corporation’s class b non-voting common_stock from shareholder d shareholder f will purchase from shareholder a and shareholder c their b shares of the corporation’s class a voting common_stock the corporation will then purchase for cash or for cash and the corporation’s promissory note all of the outstanding shares of class b non-voting stock owned by the following shareholders shareholder shareholder a shareholder b shareholder c shareholder d shareholder e shareholder h shareholder i shareholder j shareholder o shareholder p shareholder q shareholder r shareholder s shares of class b non-voting common_stock owned and redeemed c shares d shares e shares f shares g shares h shares i shares j shares k shares l shares k shares l shares o shares plr-125535-02 shareholder shareholder t shareholder u shares of class b non-voting common_stock owned and redeemed k shares l shares during the period year b through year a shareholder p shareholder r and shareholder u received gifts of class b non-voting common_stock from shareholder d and shareholder e totaling x shares each during the period year b through year c shareholder l and shareholder n received gifts of class b non-voting common_stock from shareholder d and shareholder e totaling w shares each in year e shareholder m received v shares of class a voting common_stock as a gift from shareholder d and shareholder e the taxpayers have made the following representations concerning the proposed transaction a b c d e there are no outstanding options or warrants to purchase the corporation’s stock nor are there any outstanding debentures or other obligations that are convertible into the corporation’s stock or would be considered the corporation’s stock notes or other obligations of the corporation may be distributed to one or more of the redeemed shareholders in no event will the last payment on any note or other obligation be made more than years after the date_of_issuance of the note or other obligation the amount to be paid including interest is a fixed amount payable at a fixed time and the amount and the time of payment are not subject_to any change or adjustment none of the consideration from the corporation including interest consists entirely or partly of the corporation’s promise to pay an amount that is based on or contingent on future earnings_of the corporation an amount that is contingent on working_capital being maintained at a certain level or any other similar contingency f any note or other obligation to be issued to a redeemed shareholder will not be subordinated to claims of general creditors of the corporation g in the event of default on any note or other obligation no shares of stock plr-125535-02 h i j will revert to or be received by a redeemed shareholder nor will any redeemed shareholder be permitted to purchase the stock at public or private sale no shareholder of the corporation has been or will be obligated to purchase any of the stock to be redeemed the redemption described in this ruling_request is not an isolated transaction it is related to shareholder f’s purchase of all the voting_stock owned by shareholder a and shareholder c and to the purchases by shareholder k and shareholder m of a shares each of non-voting common_stock from shareholder d the impact of this related transaction is that coupled with the redemption it fully divests shareholder a shareholder c shareholder d and shareholder e of any stock of the corporation and it enables the three family members who are active in the business on an ongoing basis to have equal ownership in the non-voting equity of the corporation the corporation has had changes in its outstanding equity in the past five years in date a each shareholder of voting preferred_stock of the corporation exchanged his or her voting preferred shares for a number of voting common shares such that before and after the exchange the voting percentage owned by each exchanging shareholder was the same more specifically shareholder a exchanged m shares of class b voting preferred_stock having a stated_value of dollar_figurea per share for n shares of class a voting common_stock shareholder c exchanged p shares of class b voting preferred_stock having a stated_value of dollar_figurea per share for q shares of class a voting common_stock shareholder k exchanged r shares of class b voting preferred_stock having a stated_value of dollar_figurea per share for s shares of class a voting common_stock shareholder m exchanged t shares of class b voting preferred_stock having a stated_value of dollar_figurea per share for u shares of class a voting common_stock as a result of these exchanges the corporation has outstanding only one class of common_stock with differing voting privileges so that if the shareholders so elect the corporation may be treated as an s_corporation beginning in year d in year c the corporation purchased all the outstanding shares of its class a non-voting preferred_stock as either part of a sec_303 redemption_of_stock_to_pay_death_taxes or as a purchase from shareholders who were beneficiaries of the estate k other than the proposed redemption and with the exception of additional shares that may be issued to shareholder m in compliance with the company x requirements regarding the dealer principal the corporation has no plans or intention to issue redeem or exchange additional shares plr-125535-02 of stock l there will be no distributions redemptions or issuances of the stock of any related corporation m other than the contemplated purchases all described above by shareholder f shareholder k and shareholder m and other than through gifts made by shareholder d to his children in each of the years year b through year c no redeemed shareholder or a related_party has sold or acquired or intends to sell or acquire any stock of the corporation or any related corporation either directly or constructively within five years of redemption but shareholder m may acquire additional shares within such five year period in connection with the requirements of company x the purchases by shareholder f shareholder k and shareholder m have been considered consummated for purposes of computing the ownership of stock after the redemption the corporation will not be liable directly or indirectly for any part of their obligations in the purchase of such stock n o p q r the only relationship or transactions affecting a redeemed shareholder’s percentage of ownership of any class of the corporation’s stock are the purchases at fair_market_value by shareholder k and shareholder m of certain shares of class b non-voting common_stock and by shareholder f of certain shares of class a voting common_stock although some of the stock to be redeemed was acquired by some redeemed shareholders within the 10-year period preceding the redemption from a person whose stock would be attributed under sec_318 to such redeemed shareholders at the time of redemption the acquisition did not have as one of its principal purposes the avoidance of federal_income_tax after the redemption no redeemed shareholder will have any interest in the corporation including an interest as officer director or employee other than an interest as a creditor as described in sec_1_302-4 and constructive_ownership under sec_318 shareholder a shareholder b shareholder c shareholder d and shareholder e will execute and file the agreement required by sec_302 with respect to the acquisition of any interest in the corporation within years from the date of the redemption the only partnership estate_trust or corporation that is a redeemed shareholder and has stock attributed to it under sec_318 from a related_person is shareholder b the related_person to shareholder b plr-125535-02 is shareholder f none of the stock to be redeemed was acquired by shareholder b within the 10-year period preceding the redemption from a person whose stock would be attributed under sec_318 to shareholder b at the time of redemption moreover no person whose stock would be attributed to shareholder b under sec_318 will own stock of the corporation after the redemption if the stock was acquired by that person from shareholder b within 10-years preceding the redemption after the redemption shareholder b will not have any interest in the corporation including an interest as officer director or employee other than an interest as a creditor as described in sec_1_302-4 and constructive_ownership under sec_318 shareholder b and each related_person will agree to be jointly and severally liable for any deficiency including interest and additional tax resulting from an acquisition by shareholder b of an interest in the corporation within 10-years from the date of redemption none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 the stock to be redeemed is common_stock but it was not received in exchange for preferred_stock there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed the redemption will be financed with notes of the corporation or from funds on hand or borrowed from a third party lender the corporation intends to borrow the funds necessary for the cash redemption from third party financial institutions such as banks or insurance_companies none of whom will be related to the corporation or its shareholders in addition the corporation may utilize its ongoing unsecured line of credit from an unrelated banking institution to fund part of the cash purchase money obligation for the redemptions no party other than the corporation will hold the stock to be redeemed no redeemed shareholder owes any amount to the corporation at the time of the exchange the fair_market_value of the consideration to be received by each redeemed shareholder will be approximately equal to the fair_market_value of the corporation’s stock to be exchanged therefor the price to be paid for the corporation’s stock to be redeemed will not result in a loss with respect to those shares of stock the proposed redemption will satisfy the definition of installment_sale as s t u v w x y z plr-125535-02 defined in sec_453 it is a disposition of property where at least one payment will be received after the close of the taxable_year in which the disposition occurs moreover the proposed redemption of the corporation’s stock i is not a disposition of personal_property on the installment_plan by a person who regularly sells or otherwise disposes of personal_property on the installment_plan and ii is not a disposition of personal_property of a kind required to be included in the inventory of any redeemed shareholder at the close of the taxable_year any note or other obligation to be issued to a redeemed shareholder will not be issued in any form designed to render it readily_tradable on an established_securities_market aa the redeemed shareholders will receive from the corporation either united_states cash or notes or other obligations of the corporation the amount received by each redeemed shareholder will be the fair_market_value of each redeemed shareholder’s shares as determined by independent appraisal the amount received by each redeemed shareholder will be the fair_market_value of each redeemed shareholder’s shares as determined by independent appraisal the corporation will not distribute any inventory or appreciated_property to the redeemed shareholders no liabilities of the corporation will be assumed by a redeemed shareholder and none of the property distributed will be subject_to a liability the corporation will not distribute to a redeemed shareholder as part of the redemption any of the following any appreciated_property any assets representing earned but unreported income or other assets resulting in an anticipatory_assignment_of_income any installment_obligation from a third party any property described in the recapture provisions of the code any property for which the corporation obtained a deduction any property described in sec_1256 contracts marked to market or sec_1276 market_discount bonds or any receivable the redeemed shareholders have no plan or intention to sell lease or otherwise dispose_of any notes received in the redemption based solely on the information submitted and on the representations set forth above we hereby rule as follows sec_318 shall not apply in determining ownership of the corporation’s shares immediately after the redemptions to any redeemed shareholder who files the election required by sec_302 each redemption shall be treated as a complete redemption of stock within the meaning of sec_302 for each redeemed shareholder each redeemed shareholder shall be treated as having received in the plr-125535-02 redemption a distribution in part or full payment in exchange for the stock redeemed under sec_302 any gain recognized by each selling or redeeming shareholder shall be treated as gain from the sale of a capital_asset as defined in sec_1221 shareholders receiving the corporation’s promissory note as consideration for the redemption of their shares may qualify to report the gain under the installment_method under sec_453 in determining whether or the extent to which a selling and or redeeming shareholder has made a gift under applicable federal gift_tax law the fair_market_value of each selling and or redeeming shareholder’s shares will be determined with reference to the shares sold and or redeemed by that shareholder and not with reference to the shares sold and or redeemed in the aggregate by all shareholders in determining whether or the extent to which a shareholder both selling shares and having shares redeemed in the transaction has made a gift under applicable federal gift_tax law the fair_market_value of each such shareholder’s shares will be determined with reference to the shares sold and redeemed by that shareholder this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable years in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours debra carlisle branch chief branch associate chief_counsel corporate cc plr-125535-02
